           Case 5:21-cv-00333-TES Document 4 Filed 09/21/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION


GLADYS HARUN,

         Plaintiff,

v.                                                       CIVIL ACTION NO.
                                                          5:21-cv-00333-TES
GEORGIA DEPARTMENT OF JUVENILE
JUSTICE,

         Defendant.


                                           ORDER



        Plaintiff Gladys Harun filed a Motion to Appoint Counsel [Doc. 2] on September

 10, 2021. As the Court discusses below, Plaintiff’s motion is DENIED.

        The Court finds the Eleventh Circuit’s recent holding in Beasley v. United States

 instructive. It includes the relevant standard with respect to appointments of counsel in

 civil cases.

        A plaintiff in a civil case has no constitutional right to counsel, and while
        the court may, pursuant to 28 U.S.C. § 1915(e)(1), appoint counsel for an
        indigent plaintiff, it has broad discretion in making this decision and should
        do so only in exceptional circumstances. [Bass v. Perrin, 170 F.3d 1312, 1320
        (11th Cir. 1999)]. Exceptional circumstances include the presence of “facts
        and legal issues [which] are so novel or complex as to require the assistance
        of a trained practitioner.” Kilgo v. Ricks, 983 F.2d 189, 193 (11th Cir. 1993)
        (quotation marks omitted, alteration in original). The key is whether the pro
        se litigant needs help in presenting the merits of his position to the court. Id.

 Beasley v. United States, 852 F.App’x 520 (11th Cir. 2021).
           Case 5:21-cv-00333-TES Document 4 Filed 09/21/21 Page 2 of 5




        Plaintiff’s allegations do not demonstrate that her case contains sufficient

“exceptional circumstances” that warrant the appointment of counsel in this

matter. In her Complaint [Doc. 1], Plaintiff requests that the Court to “find the

defendant liable for [her] suffering due to negligence.” [Doc. 1, p. 5]. The Court

notes that it is common for pro se litigants to file and prosecute negligence actions

on their own. While the appointment of counsel may be beneficial, the facts and

legal arguments involved in this matter are not so novel and complex to require

the assistance of an attorney, notwithstanding the added wrinkle that Plaintiff’s

case was “thrown out” by a state court.1 Accordingly, the Court DENIES

Plaintiff’s Motion to Appoint Counsel [Doc. 2].

        Further, Plaintiff’s alleged basis for jurisdiction is federal-question jurisdiction

pursuant to 28 U.S.C. § 1331. See [Doc. 1, p. 3]. However, she clearly states in her

Complaint that “[D]efendant [is] liable for [her] suffering due to negligence.” [Id. at p.

5]. Thus, from the face of her Complaint, as pled, the cause of action being brought is

one of “negligence,” a purely state-law claim. See [id.].

        “Federal courts are courts of limited jurisdiction” and only possess “that power

authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of Am., 511

U.S. 375, 377 (1994). Plaintiffs must include “a short and plain statement of the grounds



1Plaintiff alleges that she retained counsel in 2017 to assist her in prosecuting the case, but that the
attorney “conned [her] 11000$ [sic] since he did not prosecute the case as a result [her] case was thrown
out recently.” [Doc. 1, p. 5].


                                                     2
          Case 5:21-cv-00333-TES Document 4 Filed 09/21/21 Page 3 of 5




for the court’s jurisdiction, unless the court already has jurisdiction and the claim needs

no new jurisdictional support.” Fed. R. Civ. P. 8(a)(1). “If a complaint’s factual

allegations do not assure the court it has [subject-matter] jurisdiction, then the court is

without power to do anything in the case.” Travaglio v. Am. Exp. Co., 735 F.3d 1266, 1269

(11th Cir. 2013) (citing Goodman ex rel. Goodman v. Sipos, 259 F.3d 1327, 1331, n.6 (11th

Cir. 2001)).

       Furthermore, Plaintiff’s Complaint does not comply with federal court pleading

standards. Federal Rule of Civil Procedure 8(a)(2) requires that a complaint contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.” The

United States Supreme Court has provided additional guidance to the Rule 8(a) analysis

in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662

(2009). Pursuant to the Twombly/Iqbal paradigm, to state a plausible claim, the complaint

must contain “well-pleaded facts” that “permit the court to infer more than the mere

possibility of misconduct.” Iqbal, 556 U.S. at 679; GeorgiaCarry.Org, Inc. v. Georgia, 687

F.3d 1244, 1254 (11th Cir. 2012) (stating that a plaintiff must necessarily “include factual

allegations for each essential element of his or her claim”). “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.

Iqbal, 566 U.S. at 678-79. Stated another way, Rule 8 “demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation.” Id. at 678.




                                              3
            Case 5:21-cv-00333-TES Document 4 Filed 09/21/21 Page 4 of 5




          The pleadings of a pro se plaintiff “are held to a less stringent standard than

pleadings drafted by attorneys and will, therefore, be liberally construed.” Tannenbaum

v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998). “This leniency, however, does not

require or allow courts to rewrite an otherwise deficient pleading in order to sustain an

action.” Thomas v. Pentagon Fed. Credit Union, 393 F. App’x 635, 637 (11th Cir. 2010).

“Still, once a pro se [] litigant is in court, he is subject to the relevant law and rules of

court, including the Federal Rules of Civil Procedure.” Moon v. Newsome, 863 F.2d 835

(11th Cir. 1989). Because Plaintiff’s Complaint states nothing more than mere legal

conclusions with respect to her negligence claim, it does not sufficiently plead a cause of

action.

          As such, the Court ORDERS Plaintiff to RECAST her Complaint to (1) comply

with the pleading standards required by the Federal Rules of Civil Procedure, and to

SHOW CAUSE why the Court has subject-matter jurisdiction over her non-federal,

state-law claim of negligence. 2 Plaintiff shall have 14 DAYS3 from the date of this Order

to file her response with the Court. Failure to fully and timely comply with this Order




2 The Court notes that Plaintiff cannot rely on diversity of citizenship jurisdiction pursuant to 28 U.S.C. §
1332 in this case. Diversity of citizenship jurisdiction is available in a civil action whenever the amount in
controversy exceeds $75,000 and the parties are citizens of different states. 28 U.S.C. § 1332(a) (emphasis
added). Plaintiff states in her complaint that she is “back in the United States and living in warner [sic]
Robins now.” [Doc. 1, p. 5]. Because Plaintiff is a citizen of the State of Georgia and Defendant is a
Georgia State Agency, there is not complete diversity between the parties. Accordingly, diversity of
citizenship jurisdiction is not available to Plaintiff.
3 The Court VACATES its previous Order [Doc. 3] and files this Order in its place to set Plaintiff’s recast

and show-cause deadline.


                                                      4
         Case 5:21-cv-00333-TES Document 4 Filed 09/21/21 Page 5 of 5




will result in the immediate dismissal of Plaintiff’s claims against Defendant; no further

warnings will be provided.

      SO ORDERED, this 21st day of September, 2021.

                                                s/ Tilman E. Self, III__________________
                                                TILMAN E. SELF, III, JUDGE
                                                UNITED STATES DISTRICT COURT




                                            5
